                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

SAMANTHA SOHMER and KATHY
L. FELLGREN, Individually and on                     Case No. 18-cv-03191 (JNE/BRT)
Behalf of All Others Similarly Situated,

                     Plaintiffs,
                                                       [PROPOSED] ORDER RE:
           vs.                                           SCHEDULE FOR THE
                                                       EXCHANGE OF EXPERT
UNITEDHEALTH GROUP INC.,                                     REPORTS
UNITED HEALTHCARE SERVICES,
INC., UNITED HEALTHCARE
INSURANCE COMPANY, OPTUM,
INC., and OPTUMRX, INC.,

                     Defendants.


      IT IS HEREBY ORDERED THAT:

      The Parties, through their respective counsel, conferred in a telephone conference

meeting as required by the Third Amended Pretrial Scheduling Order (Dkt. #101) on

May 1, 2020, to discuss their anticipated experts and to meet-and-confer regarding a

proposed schedule for the exchange of expert reports. The Parties report as follows:

      The Parties anticipate calling the following initial (non-rebuttal) experts:

            Plaintiffs anticipate calling an expert to address Defendants’ claims data
             and what Plaintiffs claim as overcharges.

            Defendants may disclose an industry expert relating to the structure and
             administration of health plans.

      The Parties anticipate calling the following rebuttal experts:

            Defendants anticipate calling up to two expert witnesses to rebut Plaintiffs’
             expert with respect to damages, claims, and class certification. Defendants
              may also disclose one industry-related expert on the structure and
              administration of health plans as needed to rebut issues raised in Plaintiffs’
              expert report.

             Plaintiffs may disclose a rebuttal expert or experts as needed to respond or
              reply to Defendants’ experts.

       The Parties propose the following schedule:

        Disclosure of initial experts/reports             Monday, September 21, 2020
        Disclosure of rebuttal experts/reports            Monday, November 2, 2020
        Disclosure of reply experts/reports               Friday, December 18, 2020

       As to any reply expert reports, the parties agree that such reports are limited to

issues raised in any rebuttal report.

IT IS SO ORDERED

Date: _______________                              ____________________________
                                                   BECKY R. THORSON
                                                   United States Magistrate Judge




                                              2
